Citation Nr: 1037668	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  10-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
of degenerative joint disease of the right hip.  

2.  Entitlement to an initial rating in excess of 10 percent for 
of degenerative joint disease of the left hip.  

3.  Entitlement to an initial rating in excess of 10 percent for 
of degenerative joint disease of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent for 
of degenerative joint disease of the left knee.  

5.  Entitlement to an initial rating in excess of 10 percent for 
of degenerative joint disease of the right ankle.  

6.  Entitlement to an initial rating in excess of 10 percent for 
of degenerative joint disease of the left ankle.  

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2010, the Board remanded the Veteran's claims for the 
issuance of a statement of the case in accordance with Manlincon 
v. West, 12 Vet. App. 238 (1999).  Such was issued in April 2010 
and the Veteran perfected his appeal in May 2010.  Therefore, the 
Board finds that the agency of original jurisdiction (AOJ) 
substantially complied with the January 2010 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

The Board notes that the issue of entitlement to a TDIU was 
denied in a May 2009 rating decision, which the Veteran did not 
appeal, and such issue was not certified for appeal.  However, 
when evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for a 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  As the evidence suggests that the Veteran is 
unemployed due to his service-connected disabilities, the issue 
of entitlement to a TDIU has been raised.  Therefore, as the 
Board has jurisdiction over such issue as part and parcel of the 
Veteran's initial rating claims, it has been listed on the first 
page of this decision.  

The Board notes that, in the Veteran's May 2010 
substantive appeal, he indicated that his service-
connected disabilities have rendered him unable to stand 
or walk without assistance and that he is currently a 
resident in a nursing home.  Additionally, he stated that 
he was confined to a bed or wheelchair and he cannot wash, 
dress, or attend to the wants of nature without 
assistance.  As such, the Board finds that the issue of 
entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person 
or on account of being housebound has been raised by the 
record, but has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The Board also observes that the record reflects that the Veteran 
was awarded Social Security Administration (SSA) disability 
benefits in October 1985, which were converted to retirement 
benefits in November 1989.  However, as the Veteran was granted 
service connection for his bilateral hip, knee, and ankle 
disabilities as of May 8, 2003, the disability records pertaining 
to the period between October 1985 and November 1989 are 
irrelevant and, therefore, there is no duty on behalf of VA to 
obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The initial rating claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant a TDIU constitutes a 
complete grant of the benefit sought on appeal, no further action 
is necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

A total disability evaluation may be assigned when the schedular 
evaluation is less than 100 percent where a Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total 
disability evaluation may still be assigned, but on a different 
basis.  It is the established policy of VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the 
rating boards are required to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience, but not to age or 
any impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A 
Veteran need not show 100 percent unemployability in order to be 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 
(Fed. Cir. 2001).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran is service-connected for bilateral pes 
planus, evaluated as 50 percent disabling; degenerative joint 
disease of the lumbar spine, evaluated as 20 percent disabling; 
degenerative joint disease of the right hip, evaluated as 10 
percent disabling; degenerative joint disease of the left hip, 
evaluated as 10 percent disabling; degenerative joint disease of 
the right knee, evaluated as 10 percent disabling; degenerative 
joint disease of the left knee, evaluated as 10 percent 
disabling; degenerative joint disease of the right ankle, 
evaluated as 10 percent disabling; degenerative joint disease of 
the left ankle, evaluated as 10 percent disabling; and, scars of 
the right wrist and thumb, evaluated as noncompensably disabling.  
The Veteran's combined evaluation for compensation purposes is 80 
percent.  

Therefore, as the Veteran's bilateral pes planus is rated 50 
percent disabling and he has sufficient additional disability to 
bring the combined rating to 80 percent, he meets the schedular 
threshold for a TDIU.  As such, the remaining inquiry is whether 
he is unable to secure or follow substantially gainful occupation 
due solely to his service-connected disabilities. 

In this regard, the record reflects that the Veteran last worked 
in 1987 as a truck driver and stopped working when the company 
went out of business.  Additionally, the medical record reveals 
that the Veteran has numerous nonservice-connected disabilities, 
to include dementia, prostate cancer, coronary artery disease and 
coronary atherosclerosis, diabetes mellitus, cerebrovascular 
accident, chronic venous insufficiency, depression, and bipolar 
disorder.  However, a March 2009 VA examiner, after evaluating 
the Veteran's service-connected orthopedic disabilities, noted 
that the Veteran was wheelchair-bound due to arthritis, 
degenerative changes of the joints, and low back pain, which made 
him functionally impaired and disabled in his daily physical and 
sedentary activities.  The examiner determined that the Veteran 
was unable to independently do any physical activities without 
the aid of another person in that his sedentary activities amount 
to self-propelling or controlling his wheelchair.  The examiner 
opined that any average person with such advanced disabilities 
would be hindered from obtaining or maintaining any gainful 
employment.  There is no competent opinion to the contrary.

Therefore, the Board finds that the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities and, as such, a TDIU is warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU is granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's initial 
rating claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially notes the Veteran has identified additional, 
outstanding treatment records that have not been obtained.  In 
this regard, in his May 2010 substantive appeal, he indicated 
that he had been a resident at Whitehall Boca Raton, a 
rehabilitation nursing home, since April 2009.  These records are 
not contained in the claims file, nor is there any indication 
that they have been requested.  Therefore, on remand, the Veteran 
should be requested to identify all treatment providers for his 
service-connected bilateral hip, knee, and ankle disabilities and 
any outstanding treatment records, to include those from 
Whitehall Boca Raton, should be obtained for consideration in his 
appeal.

The Board also observes that the Veteran was most recently 
afforded VA examinations in May 2008 and March 2009, which 
addressed the severity of his bilateral hip, knee, and ankle 
disabilities.  Therefore, after securing all outstanding records, 
the AOJ should review the record and then determine if any 
additionally-indicated development, to include affording the 
Veteran any contemporary examinations deemed necessary for the 
appropriate adjudication of the claims, should be conducted.

Moreover, the record reflects that evidence relevant to the 
Veteran's initial rating claims was before the AOJ at the time 
the April 2010 statement of the case was issued, but such was not 
referenced or considered.  In this regard, the Board observes 
that the Veteran was provided a VA examination in March 2009 for 
the purpose of adjudicating unrelated claims; however, such 
addressed the severity of his bilateral hip, knee, and ankle 
disabilities.  In this regard, while the examiner was unable to 
test the Veteran's range of bilateral hip motion at his earlier 
May 2008 VA examination, the March 2009 VA examination shows that 
such was accomplished.  Additionally, the March 2009 VA 
examination showed a noticeable increase in severity of his 
bilateral knee disabilities in that he demonstrated extension 
limited to 20 degrees bilaterally whereas such was previously 
limited only to 3 degrees bilaterally.  Therefore, the March 2009 
VA examination report is clearly relevant to the Veteran's claims 
for higher initial ratings for his bilateral hip, knee, and ankle 
disabilities; however, such has not previously been considered by 
the AOJ in the adjudication of his claims.  

VA regulations provide that evidence received by the AOJ prior to 
transfer of the records to the Board after an appeal has been 
initiated will be referred to the appropriate rating or 
authorization activity for review and disposition.  38 C.F.R. 
§ 19.37(a).  Additionally, if the statement of the case and any 
prior supplemental statements of the case were prepared before 
the receipt of the additional evidence, a supplemental statement 
of the case will be furnished to the appellant and his or her 
representative as provided in § 19.31, unless the additional 
evidence received duplicates evidence previously of record which 
was discussed in the statement of the case or a prior 
supplemental statement of the case or the additional evidence is 
not relevant to the issue, or issues, on appeal.  Id.  Therefore, 
as the March 2009 VA examination report is not duplicative of the 
evidence of record and is relevant to the issues on appeal, a 
remand is necessary for the AOJ to fully consider such evidence 
and issue a supplemental statement of the case in accordance with 
38 C.F.R. § 19.31.

Additionally, the Board notes that the RO indicated in the April 
2010 statement of the case that the Veteran's Virtual VA file was 
reviewed and no additional evidence pertinent to the issues on 
appeal was found.  While a copy of a list of the contents of the 
Veteran's Virtual VA file was included in the claims file, 
printouts of such documents were not.  Therefore, while on 
remand, the documents contained in the Veteran's Virtual VA file 
should be printed and associated with the claims file in order to 
facilitate appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Print and associate the documents 
contained in the Veteran's Virtual VA file 
with the claims file in order to facilitate 
appellate review.

2.  Request that the Veteran identify any 
outstanding VA or private treatment records 
pertaining to his service-connected bilateral 
hip, knee, and ankle disabilities.  After 
securing any necessary authorization from 
him, obtain copies of any records the Veteran 
identifies, to include records from Whitehall 
Boca Raton.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, any 
additionally-indicated development, to 
include affording the Veteran any 
contemporary examinations or obtaining any 
opinions deemed necessary for the appropriate 
adjudication of the claims, should be 
conducted.

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's initial rating claims should be 
readjudicated based on the entirety of the 
evidence, to specifically include the March 
2009 VA examination report.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


